Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 05/17/2022.  Claims 1-13, 15-17 and 19-22 are pending and have been examined.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the combination of Richardson (US 2012/0278834) and Haberman (US 2014/0040947) does not disclose communicating the manifest over a network and broadcasting the data files, identified in the manifest, over-the-air, the examiner respectfully disagrees.  Richardson teaches receiving data files over-the-air based on preferences of the viewer ([0015], [0021], [0035]).  Haberman teaches communicating the targeted content schedule 355 over out-of-band channel 340 which includes an IP communication channel ([0034], [0035]) and the targeted content identified therein is received in over-the-air channels ([0016], [0030]-[0033]).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/664,808 and Application No. 62/831,136, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications do not disclose the claimed manifest.  Accordingly, claims 1-20 are not entitled to the benefit of the prior-filed application.  The priority date for claims 1-20 is 07/15/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 12, 13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2012/0278834) in view of Haberman et al. (US 2014/0040947), herein Haberman.
Consider claim 1, Richardson clearly teaches a method of communicating data files over the air (OTA), the method comprising the steps of: 

determining viewing preferences of a user by a user device; (Figs. 4 and 5: User commercial viewing preference information is collected, [0027]-[0034].)

communicating the viewing preferences to a content controller; (User commercial viewing preference information is sent from media devices 102 to media content broadcast facility 120 over communication system 106, [0017], [0027], [0035].)

receiving OTA, by at least one of a plurality of tuners associated with the user device, the broadcast data files; (Commercials are received by media device 102 using tuners 224, [0015], [0018], [0021], [0035].) and  

storing, by the user device, the received broadcast data files received OTA. (The commercials are stored in DVR 210, [0021].)

However, Richardson does not explicitly teach communicating over a network connection, by the content controller, a manifest to the user device wherein the manifest includes identities of data files to be broadcast over the air, the data files being associated with the viewing preferences; storing, by the user device, the manifest received over the network connection and the broadcast data files received OTA and identified in the manifest.  

In an analogous art, Haberman, which discloses a system for content distribution, clearly teaches communicating over a network connection, by the content controller, a manifest to the user device wherein the manifest includes identities of data files to be broadcast over the air, the data files being associated with the viewing preferences; (Targeted content schedule 355 is received in out-of-band IP channel 340 and instructs the receiver to tune to an OTA channel to receive the targeted content at a specific time and frequency, [0016], [0032]-[0036].) storing, by the user device, the manifest received over the network connection and the broadcast data files received OTA and identified in the manifest. (Targeted content and schedule 355 are stored by the receiver, [0021], [0023], [0025], [0034], [0035].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson by communicating over a network connection, by the content controller, a manifest to the user device wherein the manifest includes identities of data files to be broadcast over the air, the data files being associated with the viewing preferences; storing, by the user device, the manifest received over the network connection and the broadcast data files received OTA and identified in the manifest, as taught by Haberman, for the benefit of transmitting the targeted content in unused bandwidth ([0003] Haberman).

Consider claim 2, Richardson combined with Haberman clearly teaches including, in the manifest, an identification of a frequency on which the data files are broadcast. (Transport stream identifiers of transport stream 315, [0033], [0036] Haberman.)

Consider claim 3, Richardson combined with Haberman clearly teaches tuning the at least one of a plurality of tuners to the frequency identified in the manifest. ([0025], [0033], [0036] Haberman)

Consider claim 4, Richardson combined with Haberman clearly teaches including, in the manifest, a time at which the data files are broadcast. (Targeted content start times and duration, [0033], [0036] Haberman.)

Consider claim 5, Richardson combined with Haberman clearly teaches tuning the at least one of a plurality of tuners to the frequency identified in the manifest at the time identified in the manifest. ([0033], [0036] Haberman)

Consider claim 6, Richardson combined with Haberman clearly teaches communicating the user viewing preferences to the content controller via a network connection. (User commercial viewing preference information is sent to media content broadcast facility 120 via communication system 106, [0017], [0027], [0035] Richardson.)

Consider claim 9, Richardson combined with Haberman clearly teaches assigning at least one of the plurality of tuners to tune to a fixed frequency. (Tuners 224 tune to a particular content stream, [0021] Richardson.)

Consider claim 12, Richardson clearly teaches a system for communicating data files to a user over the air (OTA), (Fig. 1) comprising: 

a content controller having data files stored therein; (Media content broadcast facility 120, [0015]-[0017])

a broadcast device associated with the content controller for broadcasting the data files OTA; (Media content broadcast facility 120, [0015]-[0017]) and 

a user device for receiving the broadcast data files OTA, the data files being associated with user viewing preferences communicated by the user device to the content controller; (User commercial viewing preference information is sent from media devices 102 to media content broadcast facility 120 over communication system 106, [0017], [0027], [0035].  Commercials are received by media device 102 using tuners 224, [0015], [0018], [0021], [0035].) and 

the user device storing the received broadcast data files received OTA. (The commercials are stored in DVR 210, [0021].)

However, Richardson does not explicitly teach the content controller communicates a manifest to the user device over a network connection, the manifest including identities of data files to be broadcast over the air, the user device storing the manifest received over the network connection and the received broadcast data files received OTA and identified in the manifest.

In an analogous art, Haberman, which discloses a system for content distribution, clearly teaches the content controller communicates a manifest to the user device over a network connection, the manifest including identities of data files to be broadcast over the air, (Targeted content schedule 355 is received in out-of-band IP channel 340 and instructs the receiver to tune to an OTA channel to receive the targeted content at a specific time and frequency, [0016], [0032]-[0036].) the user device storing the manifest received over the network connection and the received broadcast data files received OTA and identified in the manifest. (Targeted content and schedule 355 are stored by the receiver, [0021], [0023], [0025], [0034], [0035].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson by the content controller communicates a manifest to the user device over a network connection, the manifest including identities of data files to be broadcast over the air, the user device storing the manifest received over the network connection and the received broadcast data files received OTA and identified in the manifest, as taught by Haberman, for the benefit of transmitting the targeted content in unused bandwidth ([0003] Haberman).

Consider claim 13, Richardson combined with Haberman clearly teaches a plurality of tuners associated with the user device. (Tuners 224, [0021] Richardson)

Consider claim 15, Richardson combined with Haberman clearly teaches the manifest includes an identification of a frequency (Transport stream identifiers of transport stream 315, [0033], [0036] Haberman.) and a time at which the data files are broadcast. (Targeted content start times and duration, [0033], [0036] Haberman.)

Consider claim 16, Richardson combined with Haberman clearly teaches at least one of the tuners is tuned to the frequency identified in the manifest at the time identified in the manifest. ([0033], [0036] Haberman)

Consider claim 17, Richardson combined with Haberman clearly teaches the user device communicates with the content controller via the network connection. ([0017] Richardson) ([0034], [0035] Haberman)

Consider claim 19, Richardson combined with Haberman clearly teaches one of the plurality of tuners is tuned to a fixed frequency. (Tuners 224 tune to a particular content stream, [0021] Richardson.)

Consider claim 20, Richardson combined with Haberman clearly teaches the content controller communicates at least one of the data files to the user device.  (Commercials are received from broadcast facility 120 by media device 102 using tuners 224, [0015], [0018], [0021], [0035] Richardson.)

Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2012/0278834) in view of Haberman et al. (US 2014/0040947) in view of Gilson (US 2013/0275840).
Consider claim 7, Richardson combined with Haberman clearly teaches communicating the manifest to the user device using a variety of techniques. ([0035] Haberman) 

However, Richardson combined with Haberman does not explicitly teach communicating information to the user device via a unicast connection.

In an analogous art, Gilson, which discloses a system for content distribution, clearly teaches communicating information to the user device via a unicast connection. ([0019])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson combined with Haberman by communicating information to the user device via a unicast connection, as taught by Gilson, to achieve the predictable result of transmitting information to the user device.

Consider claim 8, Richardson combined with Haberman and Gilson clearly teaches communicating the manifest to a plurality of user devices ([0035] Haberman) via a multicast connection. ([0019] Gilson)

Consider claim 11, Richardson combined with Haberman and Gilson clearly teaches communicating at least one of the data files by the content controller to the user device. (Commercials are received from broadcast facility 120 by media device 102 using tuners 224, [0015], [0018], [0021], [0035] Richardson.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2012/0278834) in view of Haberman et al. (US 2014/0040947) in view of Harris (US 2004/0045028).
Consider claim 10, Richardson combined with Haberman clearly teaches receipt of at least one of the data files by the user device.
However, Richardson combined with Haberman does not explicitly teach acknowledging receipt of at least one of the data files by the user device.

In an analogous art, Harris, which discloses a system for content distribution, clearly teaches acknowledging receipt of at least one of the data files by the user device. (Content is removed from the over-the-air broadcast carousel when receipt of the video is acknowledged by the client devices, [0018]-[0020], [0026], [0027], [0036], [0044].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson combined with Haberman by acknowledging receipt of at least one of the data files by the user device, as taught by Harris, for the benefit of freeing space in the carousel for additional audiovisual content files.	

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US 2012/0278834) in view of Haberman et al. (US 2014/0040947) in view of Terem et al. (US 2021/0211748), herein Terem.
Consider claim 21, Richardson combined with Haberman clearly teaches the manifest comprises: an identification of the data files, (Targeted content identifiers, [0033], [0036] Haberman) wherein further the plurality of tuners includes a dedicated tuner. (Tuner 225n is dedicated to commercial feed 215a, [0023].)

However, Richardson combined with Haberman does not explicitly teach a user identification.

In an analogous art, Terem, which discloses a system for video distribution, clearly teaches a user identification. (Fig. 4: User ID 423, [0058])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Richardson combined with Haberman by including a user identification, as taught by Terem, for the benefit of ensuring the correct manifest was received by the receiver device.

Consider claim 22, Richardson combined with Haberman and Terem clearly teaches the manifest comprises: a user identification; (Fig. 4: User ID 423, [0058] Terem) an identification of the data files; (Targeted content identifiers, [0033], [0036] Haberman) an identification of a frequency or channel on which the data files are broadcast; (Transport stream identifiers, [0033] Haberman) and an identification of a time of transmission of the data files, (Targeted content start times and duration, [0033] Haberman) wherein further the manifest is updated on a periodic basis or upon the occurrence of a pre-determined event. (Predefined content schedule 355 is loaded at start-up of the receiver device 350, [0035] Haberman.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425